         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 1 of 29




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                       :
 FEGLEY MANAGEMENT & ENERGY, LLC,                      :
 FEGLEY ENTERPRISES, INC. d/b/a                        :   Case No. 2:20-cv-04652
 BETHLEHEM BREW WORKS, FEGLEY                          :
 ENTERPRISES II, INC. d/b/a ALLENTOWN                  :
 BREW WORKS & FEGLEY’S BREW WORKS,                     :
 and FEGLEY REAL ESTATE, LLC,                          :
                                                       :
                        Plaintiffs,                    :
                                                       :
         v.                                            :
                                                       :
 THE CINCINNATI INSURANCE COMPANY                      :
                                                       :
        and                                            :
                                                       :
 HMK INSURANCE,                                        :
                                                       :
                        Defendants.                    :


                                           ORDER

        AND NOW, this ____ day of ______________, 2020, upon consideration of

Defendant’s Motion, Pursuant to F.R.Civ. P. 12(b), to Dismiss Plaintiffs’ Complaint and any

response thereto, it is hereby

       ORDERED and DECREED that Defendants’ Motion to Dismiss is granted.



                                                   BY THE COURT:



                                                   ______________________________
                                                   Edward G. Smith, U.S.D.J.
         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 2 of 29




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
 FEGLEY MANAGEMENT & ENERGY, LLC,                      :
 FEGLEY ENTERPRISES, INC. d/b/a                        :   Case No. 2:20-cv-04652
 BETHLEHEM BREW WORKS, FEGLEY                          :
 ENTERPRISES II, INC. d/b/a ALLENTOWN                  :
 BREW WORKS & FEGLEY’S BREW WORKS,                     :
 and FEGLEY REAL ESTATE, LLC,                          :
                                                       :
                      Plaintiffs,                      :
                                                       :
        v.                                             :
                                                       :
 THE CINCINNATI INSURANCE COMPANY                      :
                                                       :
        and                                            :
                                                       :
 HMK INSURANCE,                                        :
                                                       :
                      Defendants.                      :


                MOTION OF THE CINCINNATI INSURANCE COMPANY TO
                        DISMISS PLAINTIFFS’ COMPLAINT

       Defendant The Cincinnati Insurance Company moves, pursuant to Federal Rule of Civil

Procedure 12(b)(6), to dismiss the Complaint of Fegley Management & Energy, LLC, Fegley

Enterprises, Inc. d/b/a Bethlehem Brew Works, Fegley Enterprises II, Inc. d/b/a Allentown Brew

Works & Fegley’s Brew Works, and Fegley Real Estate, LLC.

       In support of this motion, Defendant The Cincinnati Insurance Company relies upon and

incorporates by reference the accompanying Memorandum of Law and Exhibits. Oral Argument

is requested.

                                           Respectfully submitted,

                                    [Signature on next page]



                                         Page 1 of 2
Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 3 of 29




                            LITCHFIELD CAVO LLP



                            BY:   /s/ Lawrence M. Silverman
                                   Lawrence M. Silverman
                                    (Bar ID No. 17854)
                                   1515 Market Street, Suite 1220
                                   Philadelphia, PA 19102
                                   Telephone: 215.557.0111
                                   Facsimile: 215.557.3771
                                   silverman@litchfieldcavo.com
                                   Attorneys for Defendant,
                                   The Cincinnati Insurance Company




                          Page 2 of 2
         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 4 of 29




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
 FEGLEY MANAGEMENT & ENERGY, LLC,                       :
 FEGLEY ENTERPRISES, INC. d/b/a                         :   Case No. 2:20-cv-04652
 BETHLEHEM BREW WORKS, FEGLEY                           :
 ENTERPRISES II, INC. d/b/a ALLENTOWN                   :
 BREW WORKS & FEGLEY’S BREW WORKS,                      :
 and FEGLEY REAL ESTATE, LLC,                           :
                                                        :
                             Plaintiffs,                :
                                                        :
         v.                                             :
                                                        :
 THE CINCINNATI INSURANCE COMPANY                       :
                                                        :
        and                                             :
                                                        :
 HMK INSURANCE,                                         :
                                                        :
                             Defendants.                :

     MEMORANDUM OF LAW IN SUPPORT OF THE CINCINNATI INSURANCE
        COMPANY’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

        The Policies at issue supply property insurance coverage. They operate to indemnify for

loss or damage to property, such as in the case of a fire or storm. But, even where present,

Coronavirus does not damage property; it hurts people. Nevertheless, Plaintiffs demand the

Policies’ Business Income, Extra Expense, Extended Business Income, and Civil Authority

coverages. These coverages protect Plaintiffs only for income losses tied to physical loss or

damage to property, not for economic loss caused by government orders or other efforts to protect

the public from disease. A growing number of recent decisions agree that there is no coverage in

this situation. See Argument, infra. These cases find that the Coronavirus and related government

orders do not cause physical loss or damage to property as required for coverage under insurance

policies like Plaintiffs’.



                                               1
          Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 5 of 29




         At bottom, Plaintiffs bear the initial burden of showing actual direct physical loss or

damage to property. This is always necessary to make a prima facie case for property insurance

coverage. Yet, Plaintiffs’ allegations establish that they have not sustained any direct physical loss

or damage to property. Rather, Plaintiffs ask this Court to find the Policies apply to cover purely

financial losses sustained as a result of COVID-19 and related orders requiring Plaintiffs’

restaurants to temporarily cease in-person dining operations, and its other non-essential business

tenants to temporarily cease or reduce in-person operations. But, because direct physical loss or

damage to property is a fundamental prerequisite to any coverage under the Policies, they ask for

a vast extension of Pennsylvania law that would create coverage where there is none. This should

not be permitted. For all of these reasons, and for the other reasons established below, Plaintiffs’

Complaint should be dismissed.

                                    STATEMENT OF FACTS

I.       Allegations of the Complaint

         The Complaint includes the following allegations:

        Fegley Management & Energy, LLC, Fegley Enterprises, Inc., d/b/a Bethlehem Brew
         Works , Fegley Enterprises II, Inc., d/b/a Allentown Brew Works & Fegley’s Brew Works
         [collectively, “Fegley” or “Plaintiffs”] are a [Pennsylvania] limited liability company and
         [Pennsylvania] s-corporate entities . . . which maintain their principal places of business
         [in Allentown, Pennsylvania]. (Compl. at ¶ 1).

        Fegley Management & Energy, LLC, Fegley Enterprises, Inc., d/b/a Bethlehem Brew
         Works, Fegley Enterprises II, Inc., d/b/a Allentown Brew Works & Fegley’s Brew
         Works own, maintain, manage and control two restaurants located [in] Allentown, PA
         . . . (hereafter collectively “Restaurant Premises”). (Compl. at ¶ 3).

        Fegley Real Estate, LLC is a real estate holding company which owns, maintains,
         manages and controls rental properties located in the Commonwealth of Pennsylvania,
         including, but not limited to premises located [in] Allentown, PA . . . (hereafter “Rental
         Premises”). (Compl. at ¶ 4).




                                                  2
          Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 6 of 29




       Cincinnati, through its agent [Defendant HMK Insurance] issued to Fegley written
        policies of insurance Nos. 05EPP0467258 and 05EPP0177037 (hereafter the “Policies”,
        copies of the Declaration pages of which are attached hereto as Exhibits 1 and 2), which
        provide coverage for the Restaurant Premises and the Rental Premises, which remain in
        full force and effect at all times material hereto. (Compl. at ¶ 9).1

       The Policies, issued by Cincinnati through its agent, HMK, provide property coverage for
        the Restaurant Premises and the Rental Premises under terms and conditions set forth in
        language copy-written by the Insurance Services Office, Inc. (“ISO”) which provides
        standard forms for insurance companies including Cincinnati. (Compl. at ¶ 11).

       The Policies issued by Cincinnati . . . contain identical language with respect to the property
        coverages which are at issue in this Civil Action. (Compl. at ¶ 12).

       The Policies contain the ISO “Special” Cause of Loss form (FM101-05-16) which states
        that Cincinnati will “...pay for direct “loss” to covered property at the premises caused by
        or resulting from any Covered cause of Loss.” (Compl. at ¶ 14).

       The ISO form (FM101-05-16) defines Covered Cause of Loss as “Covered Causes of Loss
        means direct “loss” unless the “loss” is excluded or limited in this coverage part.” (Compl.
        at ¶ 15).

       There is no exclusion or limitation in the Policies for loss caused directly or indirectly by
        virus, pandemic or related perils. (Compl. at ¶ 16).

       The Policies form (FM101-05-16) define “loss” as “...accidental physical loss or accidental
        physical damage.” (emphasis supplied). (Compl. at ¶ 17).

       The Policies also provide coverage for Business Income and Extra Expense under
        ISO Endorsement FA 213-05-16 . . . . (Compl. at ¶ 21).

       On or around March 2020, the United States, including the premises insured under
        the Policies, were infested with an insidious, invisible virus identified as SARS-CoV-
        2 and COVID-19 (hereafter “Virus”) which caused an unprecedented Pandemic
        which afflicted millions of people and raised serious concerns among the general
        public as to its spread and containment. (Compl. at ¶ 24).

       On March 19, 2020, Pennsylvania Governor Tom Wolf issued an executive Order closing
        all “businesses that are not life sustaining” effective March 21, 2020 based, in part on a
        declaration by the World Health Organization and the Centers for Disease Control and
        Prevention that the virus had created a “public health emergency of international concern”


1
 Certified copies of Policy No. EPP 046 7258 and Policy No. EPP 017 7037 are attached to this brief as Exhibit A
and B, respectively.

                                                        3
     Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 7 of 29




    and had been declared by the U.S. Department of Health and Human Services Secretary to
    “create a public health emergency.” (Exhibit 3). (Compl. at ¶ 25).

   In his Order, Governor Wolf declared a “disaster emergency throughout the
    Commonwealth of Pennsylvania” and ordered the closure of all “non-life sustaining
    businesses” for “...the prevention and suppression of disease.” (Compl. at ¶ 26).

   Pursuant to this Executive Order, Fegley immediately closed the Restaurant Premises and
    the tenants of the Rental Premises were closed and ceased all business operations. (Compl.
    at ¶ 27).

   The closures included the restaurants located in Bethlehem and Allentown operated by
    Fegley as well as the tenants of the Rental Premises in Allentown, including Hertz, Smooth
    Roots Tent and the Culture Jam Restaurant. (Compl. at ¶ 28).

   As a result of these closures, Business Income from these locations ceased and Fegley has
    spent and incurred substantial Extra Expenses to maintain these premises to minimize the
    suspension of operations and continue business when possible. This includes periodic
    maintenance to disinfect these premises and clean surfaces infected with the virus. (Compl.
    at ¶ 29).

   Claims for Business Income Loss and Extra Expense benefits under the Policies were
    submitted to Cincinnati through its agent HMK . . . . (Compl. at ¶ 30).

   . . . [Cincinnati] sent correspondence dated May 4, 2020 denying Fegley’s claims for
    Business Interruption and Extra Expense. . . . (Compl. at ¶ 32).

   [Cincinnati] den[ied] coverage and benefits owed under the Policies without conducting
    any investigation whatsoever and in spite of the clear policy language granting coverage
    for these losses to Fegley. (Compl. at ¶ 33).

   [Cincinnati’s] assertion that there has been no direct physical damage to insured
    property (even though this is not required under the “Causes of Loss” provision of the
    Policies) is plainly untrue since the virus pandemic has been declared to constitute a
    “Disaster Emergency” which has affected all property located in the Commonwealth
    of Pennsylvania, including the premises insured under the Cincinnati Policies. (Compl.
    at ¶ 36).

   [Cincinnati’s] assertion that the acts of Government authority to close Fegley’s
    businesses because of the pandemic causing “dangerous physical conditions resulting
    from the damage or continuation of the Covered Cause of Loss” [sic] is plainly untrue
    since the infection of premises by the virus is clearly set forth in Governor Wolf’s Order
    as the cause of the closures. (Compl. at ¶ 37).




                                             4
     Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 8 of 29




   The Policies issued by Cincinnati to Fegley are contracts of adhesion and any ambiguity in
    their terms or doubts with regard to the application of coverage are to be resolved in favor
    of the policyholder and coverage granted in accordance with the reasonable expectations
    of the policyholder. (Compl. at ¶ 42).

   Fegley reasonable believed and relied on the terms of the Policy to afford coverage and
    benefits in the event that the businesses were closed as a result of the damage to the
    premises and acts of civil authority in response to a virus pandemic as occurred here.
    (Compl. at ¶ 43).

   Cincinnati has breached its contract of insurance and violated its duty of good faith and fair
    dealing by denying coverage and benefits to Fegley which are clearly owed under the terms
    of the Policies. (Compl. at ¶ 44).

   Cincinnati has engaged in bad faith conduct toward Fegley with respect to its adjustment
    of Plaintiffs’ covered loss, in violation of 42 Pa. C.S.A §8371 et seq. (Compl. at ¶¶ 47-48).

   HMK has served as Fegley’s insurance agent, broker and consultant for at least the past ten
    years and, by virtue of this relationship is intimately familiar with Fegley’s business
    operations and insurance needs. (Compl. at ¶ 52).

   By reason of HMK’s longstanding role as the insurance agent, broker and consultant
    for Fegley and its familiarity with its business operations and insurance needs, a special
    relationship existed between Fegley and HMK and HMK knew that Fegley trusted and
    relied on it to provide the necessary insurance coverage against all reasonably
    anticipated risks of loss. (Compl. at ¶ 53).

   By reason of its background and experience as insurance agent and consultant for
    Fegley, HMK knew, or in the exercise of reasonable care should have known, that virus
    contagion such as SARS, EBOLA and most recently SARS-CoV-2 and COVID-19,
    created a grave risk of pandemic and resulting catastrophic losses to Fegley’s business
    operations as a result of the contamination of Fegley’s premises and the actions of civil
    authority to prevent, contain and suppress the virus. (Compl. at ¶ 54).

   Despite this knowledge, and the existence of available insurance coverage to specifically
    insure against risk of loss from a pandemic, HMK failed to advise, assist and provide
    Fegley with this necessary and available specific coverage. (Compl. at ¶ 55).

   If, as claimed by Cincinnati, there is no coverage for the losses suffered by Fegley as a
    result of this pandemic, HMK’s negligent failure to advise, assist and provide Fegley with
    the necessary pandemic coverage is the direct and proximate cause of Fegley’s losses and
    damages as set forth above. (Compl. at ¶ 56).




                                              5
          Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 9 of 29




II.      The Plaintiffs’ Policies

         A.       The Insurance Policies at Issue

         The Cincinnati Insurance Company issued Policy No. EPP 046 7258 to Plaintiffs Fegley

Management & Energy, LLC, Fegley Enterprises, Inc. d/b/a Bethlehem Brew Works, and Fegley

Enterprises II, Inc. d/b/a Allentown Brew Works & Fegley’s Brew Works for the policy period

December 31, 2017 to December 31, 2020 (“the Restaurant Policy”). (Compl. at ¶ 9, Ex. 1; CIC

Ex. A, Policy, pp. 1, 5). The Rental Policy insures Plaintiffs’ Restaurant Premises in Pennsylvania.

(Compl., Ex. 1; CIC Ex. A, Policy, p. 6).

         The Cincinnati Insurance Company also issued Policy No. EPP 017 7037 to Plaintiff

Fegley Real Estate, LLC for the policy period December 31, 2018 to December 31, 2021 (“the

Rental Policy”). (Compl. at ¶ 9, Ex. 2; CIC Ex. B, Policy, p. 1). The Rental Policy insures

Plaintiffs’ Rental Premises in Pennsylvania. (Compl., Ex. 2; CIC Ex. B, Policy, p. 5).2

         For present purposes, the pertinent forms are form FM 101 05 16 (Building and Personal

Property Coverage Form), and form FA 213 05 16 (Business Income (and Extra Expense)

Coverage Form). (See, e.g., CIC Ex. A, pp. 25-64 & 112-120).3 The Building and Personal

Property Coverage form, FM 101 05 16, is the main property coverage form. The Business Income


2
  As alleged in the Complaint, the pertinent policy forms in the Restaurant Policy and the Rental Policy are identical.
(Compl. at ¶ 12). As such, unless otherwise noted, Cincinnati refers to those policies collectively as “the Policies.”
Additionally, for brevity, and unless otherwise noted, citations to the policy page numbers refer to the bates stamped
page numbers in the lower margin of the Restaurant Policy (“CIC Ex. A, p. __”).
3
  Plaintiffs repeatedly and incorrectly assert that these forms are standard coverage forms “copy-written” by the
Insurance Services Offices, Inc. (“ISO”). (See, e.g., Compl. at ¶¶ 11, 14-15, 21-23). This directly conflicts with the
Policies themselves, which note only that forms FM 101 05 16 and FA 213 05 16 “include” copyrighted material of
the ISO with its permission. It also conflicts with the plain language of the ISO forms, which are public records
available through the National Association of Insurance Commissioners’ (NAIC) System for Electronic Rates &
Forms         Filing     (SERFF)        via      the     Pennsylvania         Insurance     Department’s       website:
https://www.insurance.pa.gov/Companies/IndustryActivity/Pages/Approval-Rate-and-Form-Filing-Search.aspx;
https://filingaccess.serff.com/sfa/search/filingSearch.xhtml. A print out of the ISO form search parameters and results,
dated October 6, 2020, is attached as Exhibit C. A cursory review of these forms show the Policies do not contain the
standard ISO forms. As will be shown, this Court may take judicial notice of the ISO form filings for purposes of this
Motion to Dismiss. Additionally, where as here, the allegations of the Complaint conflict with the Policy and ISO
forms, the Policy and ISO forms control. See, Argument, infra.

                                                           6
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 10 of 29




(and Extra Expense) Coverage form, FA 213 05 16, addresses business income and extra expense.

Using the same language, both forms supply Business Income, Extra Expense, Extended Business

Income, and Civil Authority coverage, but only if the necessary elements for coverage are satisfied.

       B.      The Policies’ Direct Physical Loss or Damage Requirement

       The requirement of “direct physical loss” or “direct physical damage” is a core element in

property insurance policies like Plaintiffs’. The requirement appears in multiple places. For

example, direct physical loss or damage to the Plaintiffs’ property is required for Business Income

coverage:

       We will pay for the actual loss of “Business Income” you sustain due to the necessary
       “suspension” of your “operations” during the “period of restoration.” The suspension must
       be caused by direct “loss” to property at “premises” which are described in the Declarations
       and for which a “Business Income” Limit of Insurance is shown on the Declarations. The
       “loss” must be caused by or result from a Covered Cause of Loss.

(CIC Ex. A, pp. 42 & 112).

       Covered Cause of Loss is defined as “direct ‘loss’ unless the ‘loss’ is excluded or limited

in this Coverage Part.” (CIC Ex. A, pp. 29 & 113). “Loss” is defined, in relevant part, as physical

loss or physical damage. (See CIC Ex. A, pp. 62 & 120). Accordingly, there is no Covered Cause

of Loss, and therefore no Business Income coverage unless the insured first establishes that there

is direct physical loss or damage to covered property. A Covered Cause of Loss, and thus direct

physical loss (or damage), is an express requirement for any coverage under the Policy, including

the Extra Expense and Civil Authority coverages Plaintiffs seek. (CIC Ex. A, pp. 43 & 112-113

(Extra Expense); pp. 43 & 113 (Civil Authority)). Additionally, the Extended Business Income

coverage does not apply unless the insured first sustains a “‘Business Income’ ‘loss’ payable under

[the Policy].” (CIC Ex. A., pp. 44 & 114). Thus, direct physical loss or damage is required for

Extended Business Income coverage.



                                                 7
         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 11 of 29




        Furthermore, while the definition of Covered Cause of Loss refers to exclusions, exclusions

do not come into play unless there is first direct physical loss or damage. See, e.g., Erie Ins. Grp.

v. Catania, 95 A.3d 320, 322 (2014) (“In actions arising under an insurance policy [Pennsylvania]

courts have established a general rule that it is a necessary prerequisite for the insured to establish

that his claim falls within the coverage provided by the insurance policy.”); Estate of O’Connell

ex rel. O’Connell v. Progressive Ins. Co., 2013 PA Super 271, 79 A.3d 1134, 1138 (2013). This

well-established rule of law extends to preclude coverage where, as here, Plaintiffs fail to allege

facts to show that the existence of the virus or the related government orders (“the Orders”) caused

direct physical loss or damage to its covered property or the property of others.

        C.       Additional Requirements for Coverage Under the Policies

        The Civil Authority coverage also requires, among other things, direct physical loss or

damage to property other than the insured’s property. And, the civil authorities must issue orders

prohibiting access to the insured’s property as a result of such loss or damage. (CIC Ex. A, pp. 43

& 113).4

                                                  ARGUMENT

I.      Motion to Dismiss Standard

        Dismissal is an appropriate mechanism here because this Motion presents a pure question

of law. A motion to dismiss for failure to state a claim should prevail if, after the complaint’s

factual allegations are taken as true and all reasonable inferences are made in favor of the

nonmoving party, the nonmoving party cannot prove facts supporting its claim. See, e.g., Warren

Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011), citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). To survive a motion to dismiss, a


4
 There are other requirements for the Policies’ Civil Authority coverage that Cincinnati does not rely on for this
Motion. However, Cincinnati does not waive the right to raise those requirements at a later time.

                                                        8
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 12 of 29




complaint must contain sufficient factual matter to show the claim for relief is “plausible on its

face.” Warren Gen. Hosp., 643 F.3d at 84; and see Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009), citing Twombly, 550 U.S. at 570. A claim does not meet the

plausibility standard unless it includes enough factual content to “allow[ ] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       Importantly, legal conclusions and other unsupported conclusions stated in the Complaint

may not be considered in determining a motion to dismiss. See, e.g., Fischbein v. Olson Research

Grp., Inc., 959 F.3d 559, 561 (3d Cir. 2020) (In determining whether plaintiff has stated a claim

sufficient to survive a motion to dismiss, the Court “disregard[s] threadbare recitals of the elements

of a cause of action, legal conclusions, and conclusory statements.”); Baraka v. McGreevey, 481

F.3d 187, 195 (3d Cir. 2007), cert. denied, 552 U.S. 1021 (2007) (On a motion to dismiss, the

Court does not accept as true “unsupported conclusions and unwarranted inferences, or a legal

conclusion couched as a factual allegation.”) (internal citations and quotations omitted); Iqbal, 556

U.S. at 678 (“[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.”).

       Additionally, the Court should consider the insurance Policies and the Orders. See, e.g.,

Doe v. Univ. of Sciences, 961 F.3d 203 (3d Cir. 2020) (“To decide a motion to dismiss, courts

generally consider only the allegations contained in the complaint[,] exhibits attached to the

complaint, and matters of public record. In addition, ‘a document integral to or explicitly relied

upon in the complaint may be considered without converting the motion to dismiss into one for

summary judgment.’”) (alteration in original; internal citations omitted); Pension Ben. Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“a court may consider an

undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss if



                                                  9
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 13 of 29




the plaintiff’s claims are based on the document.”). The Policies and Orders are integral to the

Complaint. The Policies are attached in part to the Complaint, and in full to this brief. Governor

Wolf’s Order is attached to the Complaint. And, that order and other related orders are matters of

public record.

       Here, the Complaint’s allegations are in conflict with the terms of the Policies and the

Orders. This means that the Policies and the Orders control. See, e.g., ALA, Inc. v. CCAIR, Inc.,

29 F.3d 855, 859, n. 8 (3d Cir. 1994) (“Where there is a disparity between a written instrument

annexed to a pleading and an allegation in the pleading based thereon, the written instrument will

control.”); 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1327 & n.

22 (4th ed.) (Wright & Miller) (“It appears to be well settled that when a disparity exists between

the written instrument annexed to the pleadings and the allegations in the pleadings, the terms of

the written instrument will control, particularly when it is the instrument being relied upon by the

party who made it an exhibit.”) (collecting cases).

       Indeed, dismissal for failure to state a claim is appropriate where, as here, the plain and

unambiguous language of the parties’ contract shows the Plaintiffs cannot “plausibly allege” their

contradictory interpretation. D & M Sales, Inc. v. Lorillard Tobacco Co., No. CIV.A.09-2644,

2010 WL 786550, at *4 (E.D. Pa. Mar. 8, 2010) (Padova, D.J.). In this context, any amendment of

the Complaint would be futile since “Plaintiff[s] cannot state a claim in light of the controlling

contractual terms.” D & M Sales, Inc., No. CIV.A.09-2644, 2010 WL 786550, at *4.

II.    There is No Direct Physical Loss or Damage and Therefore No Coverage

       The Complaint does not state a plausible claim for relief as required by Twombly and Iqbal

because there are no factually supported, non-conclusory allegations of direct physical loss or

damage to property. Moreover, although Plaintiffs assert that the presence of the virus causes direct



                                                 10
          Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 14 of 29




physical loss or damage to property, there are no factual allegations to show that Coronavirus was

present at Plaintiffs’ properties.5 And, even if it were, it can be removed by cleaning. Moreover,

Plaintiffs do not allege facts showing the Orders caused physical harm to property. The undisputed

fact is that there was no physical difference to Plaintiffs’ properties after the Orders were issued

than before. Accordingly, Plaintiffs cannot possibly prove their claim for coverage.

         A.        The Plain and Unambiguous Language of the Policies Requires Direct Physical
                   Loss or Damage To Property

         Under Pennsylvania law, “When the terms of an insurance policy are clear and

unambiguous, the court is bound to give effect to the policy and cannot interpret the policy to mean

anything other than what it says.” Reeves v. Travelers Companies, 296 F. Supp. 3d 687, 691 (E.D.

Pa. 2017) (Baylson, J.) (internal quotations omitted), citing Clarke v. MMG Ins. Co., 100 A.3d

271, 275 (Pa. Super. Ct. 2014); Byoung Suk An v. Victoria Fire & Cas. Co., 113 A.3d 1283, 1288

(2015) (It is “well settled” under Pennsylvania law that “courts should not ‘under the guise of

judicial interpretation,’ expand coverage beyond that provided in the policy.”), citing Guardian

Life Ins. Co. of America v. Zerance, 505 Pa. 345, 479 A.2d 949, 953 (1984).

                   1.       Pennsylvania Law Requires Physical Alteration to Property; Plaintiffs
                            Admit that There is None Here

         Financial losses unrelated to physical loss or physical damage at the insured premises do

not satisfy the Policies’ direct physical loss requirement. Philadelphia Parking Authority v. Fed.

Ins. Co., 385 F. Supp. 2d 280 (S.D.N.Y. 2005) (applying Pennsylvania law), is analogous to this

case. There, the plaintiff operated a parking garage at the Philadelphia International Airport.



5
  Rather, Plaintiffs summarily contends the virus was present at their properties, simply because it is out in the world.
(Compl. at ¶ 24) (“On or around March 2020, the United States, including the premises insured under the Policies,
were infested with an insidious, invisible virus . . . .”). Additionally, Plaintiff summarily asserts that “the infection of
premises by the virus is clearly set forth in Governor Wolf’s Order as the cause of the closures.” (Compl. at ¶ 37).
But, the Order says no such thing. Again, where, as here, the allegations of the Complaint conflict with the Orders,
the Orders control.

                                                            11
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 15 of 29




Philadelphia Parking Auth., 385 F. Supp. 2d at 281. Since its garage depended on the airport to

attract customers, it sustained a significant loss of business when the FAA grounded all flights in

the United States following the 9/11 terrorist attacks. Philadelphia Parking Auth., 385 F. Supp. 2d

at 282-283. Plaintiff sought business income, extra expense, and civil authority coverage under its

property insurance policy.

       The business income, extra expense, and civil authority coverage provisions in

Philadelphia Parking Authority were substantially similar to those in the Policies here.

Philadelphia Parking Authority’s business income coverage applied to the insured’s loss of income

during the “period of indemnity” in the event of an actual interruption of the insured’s business,

provided that the “actual interruption of [Philadelphia Parking Authority’s] operations [was]

caused by direct physical loss or damage caused by a covered cause of loss . . . .” Philadelphia

Parking Auth., 385 F. Supp. 2d at 282 (emphasis added). Similarly, the civil authority coverage

only applied in the event “a civil authority prohibits access to [Philadelphia Parking Authority’s]

covered property because of direct physical loss or damage caused by a covered cause of loss to

property not otherwise excluded in the vicinity of [Philadelphia Parking Authority’s] covered

property.” Philadelphia Parking Auth., 385 F. Supp. 2d at 282 (emphasis added).

       Philadelphia Parking Authority holds that such provisions unambiguously require that “a

‘covered cause of loss’ . . . result in some ‘direct physical loss or damage,’ which in turn must

interrupt the insured’s business operations.” And, “the claimed loss or damage must be physical

in nature.” Philadelphia Parking Auth., 385 F. Supp. 2d at 288 (emphasis added). Philadelphia

Parking Authority dismisses the complaint because it did not allege any facts to show physical loss

or damage to the parking garage or other property in its vicinity. Philadelphia Parking Auth., 385




                                                12
          Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 16 of 29




F. Supp. 2d at 287. As such, the claim “clearly [did] not fit the plain language of the Business

Income Provision.” Philadelphia Parking Auth., 385 F. Supp. 2d at 287.

         Here, Plaintiffs summarily contend the virus was present at their premises. (Compl. at

¶¶ 24, 37). There are no facts to support those allegations. And, even where present the virus does

not cause physical loss or damage to property.

         Likewise, the Orders did not physically alter any property. Rather, the Complaint alleges

that “[p]ursuant to [Governor Wolf’s] Executive Order, Fegley immediately closed the Restaurant

Premises and the tenants of the Rental Premises were closed and ceased all in-person business

operations.” (Compl. at ¶ 28).6 But, Plaintiffs admit this was done to prevent exposure to a virus.

(Compl. at ¶ 26). Humans infecting humans—through direct contact, or otherwise—is not direct

physical loss or damage to property.7

         In essence, Plaintiffs assert that the Policies’ direct physical loss requirement is met

whenever a business suffers economic harm. If this was accepted as true, the business of

commercial property insurance would be uprooted. It would also be contrary to Philadelphia

Parking Authority and a host of other cases holding that direct physical loss requires actual,

tangible, permanent, physical alteration of property, as discussed below.

                  2.       Philadelphia Parking Authority is to the Same Effect as the Prevailing
                           Law Nationally; Including the Growing Body of Authority Holding
                           that the Virus and the Orders Do Not Cause Direct Physical Loss or
                           Damage

         Philadelphia Parking Authority is consistent with the prevailing law nationally. See, e.g.,

10A Couch on Ins. § 148:46 (“The requirement that the loss be ‘physical,’ given the ordinary

6
  This allegation also conflicts with the Order, which expressly allowed restaurants to continue operations at the
premises for food preparation, take-out, delivery, and drive-through service. (Compl., Ex. 3, p. 2).
7
  The Court may take judicial notice of the fact that businesses throughout the country conducted in-person operations
before the Orders went into effect, while the Orders were in effect, and continued to so once the Orders expired,
despite the ongoing pandemic and its attendant risks. Thus, the Orders were not issued as a result of any direct physical
loss to anybody’s property.

                                                          13
         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 17 of 29




definition of that term, is widely held to exclude alleged losses that are intangible or incorporeal

and, thereby, to preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.”) (Emphasis added). Indeed, the requirement of tangible change in property has been

applied in multiple, recent, directly applicable decisions.

         For example, Mama Jo’s holds that there must be a physical change in property in order

for there to be a direct physical loss. See Mama Jo’s, 2020 WL 4782369 at *8. There, the insured

alleged that dust and debris from a nearby road construction project caused customers to avoid its

restaurant, causing a loss of business income. However, the insured was unable to identify any

actual physical change to its property. Instead, the insured alleged that the property required

additional cleaning and painting. These allegations were insufficient to demonstrate any actual,

direct physical loss. Also, Mama Jo’s holds that “an item or structure that merely needs to be

cleaned has not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’” Mama Jo’s, Inc., 2020 WL

4782369 at *8 (“‘[d]irect’ and ‘physical’ modify loss and impose the requirement that the damage

be actual.’”). See also, Universal Image Prods., Inc. v. Chubb Corp., 703 F.Supp.2d at 710 (E.D.

Mich. 2010) (a complete cleaning of a ventilation system was not a direct physical loss), aff’d, 475

Fed.Appx. 569 (6th Cir. 2012); Mastellone v. Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130 (Ohio

App. Ct. Jan. 31, 2008) (no direct physical loss because mold could be removed via cleaning, and

its presence did not alter or otherwise affect the structural integrity of the siding).8



8
 Again, Plaintiff here admits the virus can be removed by cleaning. (Compl. at ¶ 29). Indeed, The Centers for Disease
Control and Prevention (CDC) instructs that the Coronavirus can be wiped off surfaces by cleaning: “The virus that
causes COVID-19 can be killed if you use the right products. EPA has compiled a list of disinfectant products that can
be used against COVID-19, including ready-to-use sprays, concentrates, and wipes.” (See CDC Reopening Guidance for
Cleaning and Disinfecting (4/28/2020), attached as Exhibit D; See also CDC, Cleaning and Disinfection for Households,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.html (accessed August 18,
2020)). This Court may take judicial notice of the CDC reports and other matters of public record without converting
Cincinnati’s motion to dismiss to a motion for summary judgment. See, e.g., Doe, 961 F.3d at 208.

                                                         14
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 18 of 29




       The substantial majority of decisions expressly considering whether the virus and related

Orders cause physical loss or damage likewise support Cincinnati. Most recently, the district court

for the Southern District of Iowa recently granted Cincinnati’s motion to dismiss a substantially

similar complaint. Oral Surgeons, 2020 WL 5820552 (S.D. Iowa Sep. 29, 2020). The insured, a

dental office, was required to temporarily cease performing elective dental procedures as part of

the State’s efforts to slow the spread of the Coronavirus. It asserted a claim for coverage for lost

business income under a policy containing the same pertinent language as the Policies here.

       Oral Surgeons dismisses its Complaint because the plain language of the policy, and the

authorities Cincinnati relied on there, show the policy insures only against physical loss or damage

to property—not purely economic loss: “Recent [c]ases cited by Cincinnati have held that virus-

related closures of business do not amount to direct loss to property covered by the Cincinnati

policy of insurance. The few contrary cases cited by [Oral Surgeons] are distinguishable on their

facts and not as well analyzed as the many authorities cited by Cincinnati.” Oral Surgeons, 2020

WL 5820552 at *1 (emphasis added). Cincinnati relies on the same authorities here, plus some

additional newer authorities to the same effect as Oral Surgeons.

       And, the district court for the Northern District of Illinois granted Cincinnati’s motion to

dismiss in Sandy Point Dental, P.C. v. The Cincinnati Insurance Company, 20-CV-2160, 2020

WL 5630465, (N.D. Ill. Sep. 21, 2020). The Plaintiff in Sandy Point, a dentist office, was also

required to temporarily cease performing non-elective procedures:

       The critical policy language here—”direct physical loss”—unambiguously requires
       some form of actual, physical damage to the insured premises to trigger coverage. .
       . . Plaintiff has not pled any facts showing physical alteration or structural
       degradation of the property. Nothing about the property has been altered since
       March 2020. Plaintiff need not make any repairs or change any part of the building
       to continue its business.




                                                15
         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 19 of 29




Sandy Point, 2020 WL 5630465, at *2.9

        Oral Surgeons and Sandy Point are joined by Infinity Exhibits, Inc. v. Certain Underwriters

at Lloyd's London, 2020 WL 5791583, at *1 (M.D. Fla. Sept. 28, 2020). Infinity dismisses the

complaint, with prejudice. It holds there is no business income or civil authority coverage because

the complaint “fails to allege facts describing how the Property suffered any actual physical loss

or damage,” and that any amendment would be futile.

        Infinity applies the holding in Mama Jo’s to the analogous facts presented in that case and

here. It also favorably cites the decisions discussed in this brief:

        Significantly, Plaintiff is not the first insured to seek coverage due to COVID-19
        government shutdown orders under a policy that limits coverage to losses caused
        by direct physical loss or damage to the property. Courts across the country have
        held that such coverage does not exist where, as here, policyholders fail to plead
        facts showing physical property damage. . . . [A]lthough the Court is sympathetic
        to Plaintiff and all insureds that experienced economic losses associated with
        COVID-19, there is simply no coverage under the policies if they require “direct
        physical loss of or damage” to property.

Infinity, 2020 WL 5791583 at **4-5. See also, Malaube, 2020 WL 5051581.

        The trend is the same outside of throughout the country. See, e.g., Mark’s Engine Company

No. 28 Restaurant, LLC v. The Travelers Indemnity Co. of Conn., et al., No. 2:20-cv-044230-AB-

SK (C.D. Cal. Oct. 2, 2020);10 Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., 2020 WL 5525171

(N.D. Cal. Sept. 14, 2020); Pappy’s Barber Shops, Inc. et al. v. Farmers Group, Inc. et al., 2020

WL 5500221 (S.D. Cal. Sept. 11, 2020);11 Turek Enterprises, Inc. v. State Farm Mut. Auto. Ins.

Co., 2020 WL 5258484 (E.D. Mich. Sept. 3, 2020); 10E, LLC v. Travelers Indem, Co. of Conn.,



9
  Sandy Point correctly holds, “The words ‘direct’ and ‘physical,’ which modify the word ‘loss,’ ordinarily connote
actual, demonstrable harm of some form to the premises itself, rather than forced closure of the premises for reasons
extraneous to the premises themselves, or adverse business consequences that flow from such closure.” Sandy Point,
2020 WL 5630465, at *2.
10
   A copy of the district court’s written decision in Mark’s Engine is attached as Exhibit E.
11
   The district court recently denied Plaintiff’s motion to amend its Complaint in Pappy’s. A copy of that order is
attached as Exhibit F.

                                                        16
            Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 20 of 29




2020 WL 5359653 (C.D. Cal. Sept. 2, 2020) (“Physical loss or damage occurs only when property

undergoes a distinct, demonstrable, physical alteration. . . . Detrimental economic impact does not

suffice.”); Diesel Barbershop, LLC. v. State Farm Lloyds, 2020 WL 4724305 (W.D. Tex. Aug. 13,

2020) (no direct physical loss absent a distinct, demonstrable, physical alteration to the property);

Social Life Magazine, Inc. v. Sentinel Ins. Co., Ltd., 1:20-cv-03311-VEC (S.D.N.Y. May 20,

2020); It’s Nice, Inc. v. State Farm Fire and Casualty Co., No. 20 L 547 (Sep. 29, 2020, Du Page

County, Illinois), citing Sandy Point, supra (see Ex. D, Trans. pp. 28-29);12 Rose’s 1, LLC v. Erie

Ins. Exchange, 2020 WL 4589206 (Aug. 6, 2020, Super. Ct., D.C.); Inns by the Sea v. Cal. Mut.

Ins. Co., No. 20-cv-1274 (Aug. 6, 2020, Monterey County, CA); Gavrilides Mgm’t Co., LLC v.

Michigan Ins. Co., 2020 WL 4561979 (Jul. 21, 2020, Ingram County, MI).

           Importantly, the recent Coronavirus coverage decisions join a long line of authorities

throughout the country, concerning a variety of claims and the same or similar policy language.

See, e.g., 10A Couch on Ins. § 148:46; Phila. Parking Auth. v. Federal Ins. Co., 385 F. Supp. 2d

280, 287-88 (S.D.N.Y. 2005) (“‘direct physical’ modifies both loss and damage,” and therefore

“the interruption in business must be caused by some physical problem with the covered property

… which must be caused by a ‘covered cause of loss”’); Source Food Tech., Inc. v. U.S. Fid. &

Guar. Co., 465 F.3d 834 (8th Cir. 2006) (applying Minnesota law) (“To characterize Source

Food’s inability to transport its truckload of beef product across the border and sell the beef product

in the United States as direct physical loss to property would render the word ‘physical’

meaningless.”); See also, N.E. Georgia Heart Ctr., P.C. v. Phoenix Ins. Co., No. 2:12-CV-00245-

WCO, 2014 WL 12480022, at *6 (N.D. Ga. May 23, 2014) (applying Georgia law) (“The court

will not expand ‘direct physical loss’ to include loss-of-use damages when the property has not



12
     A copy of the Order and hearing transcript in It’s Nice is attached as Exhibit G.

                                                            17
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 21 of 29




been physically impacted in some way. To do so would be equivalent to erasing the words ‘direct’

and ‘physical’ from the policy.”); J. O. Emmerich & Assocs., Inc. v. State Auto Ins. Companies,

No. 3:06CV00722-DPJ-JCS, 2007 WL 9775576, at *3 (S.D. Miss. Nov. 19, 2007) (“Plaintiff’s

interpretation of the [insurance] contract would render the words ‘direct’ and ‘physical’

meaningless in the context of the policy.”) (collecting cases). City of Burlington v. Indem. Ins. Co.

of N. Am., 332 F.3d 38, 44 (2d Cir. 2003); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm

Gen. Ins. Co., 187 Cal. App. 4th 766, 780 (2010) (direct physical loss requires a “distinct,

demonstrable [or] physical alteration”); Great Plains Ventures, Inc. v. Liberty Mut. Fire Ins. Co.,

161 F. Supp. 3d 970, 978-979 & n. 4 (D. Kan. 2016) (applying Kansas law) (the phrase “physical

loss or damage” “unambiguously” requires “physical alteration” of property).

       As in all these cases, the plain and unambiguous language of the Plaintiffs’ Policies

requires direct physical loss or damage to property. However, Plaintiffs admit that is not what

happened here. On this fundamental issue, this case cannot be distinguished from any of the

authorities requiring actual, tangible, permanent, physical alteration of property.

               3.      Construing the Policy Language as a Whole Further Confirms that
                       “Physical” Loss or Damage Requires a Demonstrable Alteration of the
                       Property

       Under Pennsylvania law, insurance policy language, including undefined terms and

phrases, must “be read in light of the context and the overall provisions of the policy in which

[they] appear[ ].” Nautilus Ins. Co. v. Bike & Build, Inc., 340 F. Supp. 3d 399, 418 (E.D. Pa. 2018)

(alterations in original). Here, the Policies’ Business Income coverage is limited by its own terms

to the “Period of Restoration.” (Policy, pp. 62-63 & 120). The definition of “Period of Restoration”

provides context to the meaning of the phrase direct physical loss or damage. Specifically, the

Policies provide that the “Period of Restoration” begins after the direct physical loss or damage



                                                 18
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 22 of 29




(or any applicable waiting period following the direct physical loss or damage), and ends on the

earlier of: (1) the date when the property at the “premises” should be repaired, rebuilt or replaced

with reasonable speed and similar quality, or (2) the date when business is resumed at a new

permanent location. (Policy, pp. 62-63 & 120).

       Read together, these provisions show that the phrase direct physical loss refers to a loss

that requires physical repair, rebuilding, or replacement of property that has sustained actual,

demonstrable, physical alteration. See, e.g., Newman Myers Kreines Gross Harris, P.C. v. Great

N. Ins. Co., 17 F. Supp. 3d 323, 332 (S.D.N.Y. 2014) (explaining that “repair” and “replace” in

period of restoration clause “contemplate physical damage to the insured premises as opposed to

loss of use of it”); Roundabout Theatre Co. v. Cont’l Cas. Co., 751 N.Y.S.2d 4, 8 (2002)

(explaining that, absent a physical damage requirement, a provision limiting coverage to the time

necessary to “rebuild, repair, or replace” would “be meaningless”).

       Here, there can be no “Period of Restoration” because the Coronavirus does not constitute

direct physical loss or damage to property requiring any physical repair, rebuilding or replacement.

The inapplicability of the “Period of Restoration” element to Plaintiffs’ alleged loss further

demonstrates that there is no direct physical loss or damage to property. This serves as a strong

additional indication that property damage coverages are not designed to cover purely economic

losses that were not occasioned by direct physical loss or damage to property. As such, absent

direct physical loss or damage resulting in the physical alteration of property, there is no Business

Income coverage.

       4.      The Absence of a Virus Exclusion is Irrelevant

       Exclusions do not come into play unless there is first direct physical loss. See, e.g., Erie

Ins. Grp., 95 A.3d at 322. Indeed, courts throughout the country appropriately recognize that the



                                                 19
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 23 of 29




presence or absence of a virus, pandemic, or communicable disease exclusion is irrelevant where,

as here, the insured cannot meet its initial burden to show that the virus and related Orders cause

direct physical loss or damage to property.

        For example, the policies in Mark’s Engine, Turek, 10E, LLC, Pappy’s, Diesel, Malaube

and Gavrilides did contain virus exclusions. But, 10E, LLC, Pappy’s, Malaube and Gavrilides

never reached the virus exclusion question because the respective insureds failed to meet their

initial burden to allege direct physical loss or damage to property. See, e.g., 10E, LLC, 2020 WL

5359653 at *4; Pappy’s, 2020 WL 5500221 at *3 (“[b]efore even considering exclusions, a court

must examine the coverage provisions to determine whether a claim falls within the policy

terms.”); Gavrilides, 2020 WL 4561979 at Trans. pp. 20:19 – 21:18. Mark’s Engine, Turek, and

Diesel likewise dismiss the insureds’ complaints for failure to show direct physical loss,

identifying the policies’ virus exclusions as a secondary, alternative basis for their holding. See

Mark’s Engine, No. 2:20-cv-044230-AB-SK (Ex. E at pp. 8-9); Turek, 2020 WL 5258484 at *8;

Diesel, 2020 WL 4724305 at *6.

        Conversely, the policies in Infinity, Sandy Point, Oral Surgeons, Mudpie, Inn’s by the Sea,

Rose’s 1, and Social Life Magazine did not contain virus exclusions. Those cases nevertheless

dismiss the plaintiffs’ respective complaints because they fail to allege facts showing direct

physical loss to property in the first instance. See, e.g., Rose’s 1, LLC v. Erie Ins. Exch., 2020 WL

4589206 at *5. Thus, as all of these cases show, the absence of a virus exclusion in the Policy is

irrelevant.

        In any event, the allegations of the Complaint fully support Cincinnati’s position here. The

Complaint alleges that “[a]s a result of the[ ] closures, Business Income from [the insured]

locations ceased and Fegley has spent and incurred substantial Extra Expenses to maintain these



                                                 20
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 24 of 29




premises to minimize the suspension of operations and continue business when possible. This

includes periodic maintenance to disinfect these premises and clean surfaces infected with the

virus.” (Compl. at ¶ 29). But, as this allegation shows, even if the virus was present, it does not

cause physical loss or damage to property. Thus, there is no coverage for Plaintiffs’ alleged losses.

Also for the same reason, there is no need for an exclusion.

                5.      No Coverage for Rental Premises

        Even if the Restaurant Policy provided coverage for Plaintiffs’ purely financial losses

arising from the Orders temporarily requiring it to cease in-person dining operations at its

Restaurant Premises—which it does not—Plaintiffs fail to allege any facts whatsoever to show

they are entitled to coverage for financial losses sustained by their tenants at the Rental Premises.

In particular, there are no allegations to show any physical loss or damage to Plaintiffs’ property

at the Rental Premises, e.g., the building or fixtures. And, neither the Restaurant Policy nor the

Rental Policy provide coverage to Plaintiffs for lost business income and extra expenses incurred

by their tenants for temporary closures or “periodic maintenance to disinfect these premises and

clean surfaces [allegedly] infected with the virus.” (Compl. at ¶ 29). Likewise, there are no

allegations to show Plaintiffs sustained a loss of “Rental Value” at all, let alone as a result of direct

physical loss or damage to Plaintiffs’ property at the Rental Premises, as required by the Rental

Policy. (Compl., Ex. B, pp. 39-40, 84-85 (Business Income and Extra Expense), pp. 59-60, 92

(defining “Operations” and “Rental Value”), As such, the Rental Policy does not apply.

III.    There Is No Civil Authority Coverage

        As established, the Policies’ Civil Authority coverage only applies if there is a Covered

Cause of Loss, meaning direct physical loss that is not excluded or limited, to property other than

the Plaintiffs’ property. Even then, there is only Civil Authority coverage if, among other things,



                                                   21
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 25 of 29




the action of the civil authority prohibits access to the insured premises. (Policy, pp. pp. 40 & 85).

“[L]osses due to curfew and other such restrictions are not generally recoverable. * * * If a policy

provides for business interruption coverage where access to an insured’s property is denied by

order of civil authority, access to the property must actually be specifically prohibited by civil

order, not just made more difficult or less desirable.” 11A Couch on Ins. § 167:15.

       A.      There is No Direct Physical Loss or Damage to Other Property

       Cincinnati has demonstrated that direct physical loss or damage to property other than the

Plaintiffs’ property is necessary. Courts nationwide have upheld that requirement. See, e.g.,

Philadelphia Parking Auth., 385 F. Supp. 2d at 289 (applying Pennsylvania law); Kelaher, Connell

& Conner, P.C. v. Auto-Owners Ins. Co., 2020 WL 886120, 8 (D.S.C. Feb. 24, 2020); Not Home

Alone, Inc. v. Philadelphia Indem. Ins. Co., 2011 WL 13214381, 6 (E.D. Tex. Mar. 30, 2011); S.

Texas Med. Clinics, P.A. v. CNA Fin. Corp., 2008 WL 450012, 10 (S.D. Tex. Feb. 15, 2008);

United Air Lines, Inc. v. Ins. Co. of State of PA, 439 F.3d 128, 131 (2d Cir. 2006).

       Just as the Coronavirus is not causing direct physical loss or damage to the Plaintiffs’

property, it is not causing direct physical loss or damage to other property. The Complaint fails to

identify any distinct, demonstrable, physical alteration of property, anywhere. Rather, it alleges

Plaintiffs’ Restaurant and Rental Premises closed in response to the Governor’s Order. (Compl. at

¶¶ 27-29). No facts are alleged that demonstrate that this happened because of direct physical loss

or damage to anybody’s property.

       There are no alleged facts asserting any direct physical loss or damage to property. There

are no alleged facts showing any physical change or alteration of anybody’s property by the

Coronavirus or the Orders. There are, however, facts showing that the Coronavirus can be removed




                                                 22
         Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 26 of 29




via cleaning. (Compl. at ¶ 29). As established, this is the marker of something that is not direct

physical loss (or damage). Accordingly, there is no Civil Authority coverage.

        B.       The Requisite Prohibition of Access Is Lacking

        The Civil Authority coverage also requires that access to Plaintiffs’ premises be prohibited

by an order of civil authority. But, the Plaintiffs do not allege the Orders prohibited access to their

premises. Nor could they. Even if Plaintiffs elected to close their Restaurant Premises, the Order

(which, again, controls over the contradictory allegations of the Complaint) required that

restaurants and bars, like Plaintiffs’, temporarily cease in-person dining and bar services. Plaintiffs

and the public remained free to access the premises for all other operations, including take-out,

delivery, and food preparation. (See, e.g., Compl. at ¶¶ 31-32). Because there was no prohibition

of access, there is no Civil Authority coverage.

        The prohibition of access requirement is pervasive nationally. As discussed, the insured

parking garage owner in Philadelphia Parking failed to show the FAA’s order grounding flights

after 9/11 prohibited access to its premises, as required for civil authority coverage under

Pennsylvania law. Likewise, in Ski Shawnee, Inc. v. Commonwealth Ins. Co., 2010 WL 2696782,

4 (M.D. Pa. July 6, 2010), a bridge repair hindered or dissuaded the majority of customers from

visiting a ski resort, but did not constitute prohibition of access to the premises.13




13
  To the same effect is Southern Hospitality, Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137 (10th Cir. 2004) (applying
Oklahoma law) (access to hotels was not prohibited by FAA order grounding flights in response to 9/11 attacks). See
also, e.g., Syufy Enterprises v. Home Ins. Co. of Indiana, 1995 WL 129229, 2 (N.D. Cal. Mar. 21, 1995) (riot-related
curfew prevented insured’s customers from being out and about, it did not prohibit access to the insured’s premises);
Bros., Inc. v. Liberty Mut. Fire Ins. Co., 268 A.2d 611, 614 (D.C. 1970) (same); Schultz Furriers, Inc. v Travelers
Cas. Ins. Co. of America, 2015 WL 13547667, 6 (N.J. Super. L. July 24, 2015) (despite serious traffic issues in lower
Manhattan following Superstorm Sandy, it was not completely impossible for the public to access the insured store).
See also, Goldstein v Trumbull Ins. Co., 2016 WL 1324197, 12 (N.Y. Sup. Ct. Apr. 05, 2016); TMC Stores, Inc. v.
Federated Mut. Ins. Co., 2005 WL 1331700, 4 (Minn. Ct. App. June 7, 2005).


                                                        23
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 27 of 29




       Again, these well-reasoned decisions are equally applicable to claims like Plaintiffs’.

Indeed, courts routinely reject claims just like Plaintiffs’ claim here. See, e.g., 10E, LLC, 2020 WL

5359653 at *5 (no business income, extra expense, or civil authority coverage where government

orders required restaurant to temporarily cease in-person dining services). Gavrilides holds the

same: “[I]t seems like the plaintiff is saying that the physical requirement is met because people

were physically restricted from dine-in services. But, that argument is just simply nonsense. And

it comes nowhere close to meeting the requirement that there’s some, there has to be some physical

alteration to or physical damage or tangible damage to the integrity of the building.” Gavrilides,

Trans., pp. 20: 12-18

       Likewise, in Pappy’s, COVID-19 related orders temporarily prevented the insured from

operating its barbershop. But, Pappy’s correctly finds the orders did not prohibit access to the

premises, as required for civil authority coverage:

       [T]he complaint does not allege that any COVID-19 Civil Authority Orders
       prohibited Plaintiffs from access to their business premises. Rather, it only alleges
       that Plaintiffs were prohibited from operating their businesses at their premises.
       Plaintiffs fail to make any distinction between their place of business (i.e., the
       physical premises where they operate their business), and the business itself, but
       this distinction is relevant to coverage under the Policy. The Policy insures
       property, in this case Plaintiffs’ property and physical places of business, and not
       Plaintiff's business itself. To that end, the civil authority coverage provision only
       provides coverage to the extent that access to Plaintiff's physical premises is
       prohibited, and not if Plaintiff's are simply prohibited from operating their business.
       The government orders alleged in the complaint prohibit the operation of Plaintiff's
       business; they do not prohibit access to Plaintiffs’ place of business.

Pappy’s Barber Shops, 2020 WL 5500221 at *6.

       Because the Complaint’s allegations establish access was not prohibited, the Civil

Authority coverage does not apply.

IV.    There is No Bad Faith




                                                 24
        Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 28 of 29




       There is no bad faith here because, as demonstrated, Cincinnati’s coverage position is

legally the correct position. There is no bad faith unless an insured presents “clear and convincing

evidence: (1) that the insurer did not have a reasonable basis for denying benefits under the policy;

and (2) that insurer knew of or recklessly disregarded its lack of a reasonable basis.” Rancosky v.

Washington Nat’l Ins. Co., 642 Pa. 153, 156, 170 A.3d 364, 365 (2017). Furthermore, in the

absence of controlling Pennsylvania precedent, it is not bad faith for an insurer to rely on the

“reasoning and approaches that other courts have found convincing.” J.H. France Refractories Co.

v. Allstate Ins. Co., 534 Pa. 29, 44, 626 A.2d 502, 510 (1993).

       Here, Cincinnati’s position is legally correct. Thus, it has an eminently reasonable basis for

its position. Plaintiffs do not allege any facts to show that the Coronavirus altered any property at

their premises. Indeed, Plaintiffs do not even allege facts to show the virus was at the premises. The

economic loss caused by the Orders is not direct physical loss or damage to property. Furthermore,

Cincinnati relies on closely analogous authority in this jurisdiction and others throughout the

country. Accordingly, there is, as a matter of law, a reasonable basis for Cincinnati’s position that

the Policies do not provide coverage for Plaintiffs’ financial losses.

                                          CONCLUSION

       Cincinnati issued property insurance policies. The policies provide coverage only where

there has been some actual physical loss or damage to property. Plaintiffs do not (and cannot)

allege any facts to show the virus or the Orders cause such damage. Instead, their claim is one for

purely economic losses sustained as a result of government orders temporarily restricting its in-

person dining operations, or the operations of others. Because the virus and the Orders do not

physically alter any property, coverage does not apply. For this reason and the other reasons




                                                  25
       Case 5:20-cv-04652-EGS Document 11 Filed 10/06/20 Page 29 of 29




discussed above, Cincinnati respectfully requests this Court grant its motion and dismiss the

Complaint, with prejudice.


                                          LITCHFIELD CAVO LLP


                                   By:    /s/ Lawrence M. Silverman
                                          Lawrence M. Silverman, Esquire
                                          Identification No. 17854
                                          silverman@litchfieldcavo.com
                                          LITCHFIELD CAVO LLP
                                          1515 Market Street, Suite 1220
                                          Philadelphia, PA 19102
                                          215-557-0111/215-557-3771 fax

                                          Attorneys for Defendant,
                                          The Cincinnati Insurance Company




                                             26
